Upon the trial the chief issue made was that the will was forged by one of the attorneys for the contestee. The witnesses and evidence supporting and disputing this issue were subjected, in argument, to severe attack by counsel upon both sides. This was necessarily so because of the character of the charge made and because of the nature of the evidence supporting or negativing that issue.
The claim is here made that counsel for the contestee was guilty of professional misconduct in argument. That he over-stepped the bounds of professional conduct is clear, and it is equally clear that the court neglected its official duty in permitting it, although a part of this impropriety was provoked by counsel for the contestor. . But in view of the direct evidence offered upon the issue made we cannot say that a different verdict would have resulted had the improper language not been used, or that the error claimed was so prejudicial as to require a reversal. "We find no other error in the record. On considera*604tion whereof, it is ordered and adjudged by this court that the judgment of said court of appeals be, and the same is hereby, affirmed.

Judgment affirmed.

Johnson, Robinson, Jones and Matthias, JJ., concur.